Mathews, J.,

delivered the opinion of the court.
This case comes up on bills of exception to the opinion of the judge a quo, in which he refused to admit in evidence the record of a judgment which had been obtained in the District Court of the United States, for the district of Louisiana, against the defendant; and a refusal to allow parole proof of the existence of a partnership between him and David Talcot, on whom service of citation was made in that suit. The trial was before a jury in the court below, and the evidence on which the plaintiffs based their action, being refused admittance, they, the jury, found a verdict for the defendant, on which judgment was rendered, and the plaintiffs appealed.
The reasons given for rejecting the record and judgment of the District Court of the United States, appear to us to *530have no foundation in the rules of evidence established for the purpose of aiding in the administration of justice. Perhaps the facts offered to be proven by the plaintiffs, in relation to the service of citation, in that court, were not necessary to support the action of the plaintiffs; and this, from the view which we have taken of the case, we believe to be true. The suit in the court of the United States was brought by tbe government against several sureties for the faithful performance of the duties required of a paymaster employed- by the proper authority of the United States, in relation to their armies. He proved to be a defaulter, and judgment was rendered against his sureties in solido; amongst them was the ancestor of the plaintiffs, who was compelled j0 pay the whole amount of defalcation ; and they, as his heirs, bring the present suit, to recover from the defendant the amount for which he is legally responsible to his co-surety, as having paid the whole amount of the debt to the United States.
b/"he hefrs1 of a surety m a bond, against a compef^him to proportion of-the sum, for which alt the sureties were condemned judgment inVe 'united States District Court: field, that the mentd of’^saui court was mestie, although not examinable courts'^and^not being revised or reversed by the Supreme Court Slates'2 w""™ judicataandcon-elusive evidence ¿gainst each and as1 tofliiPthings adjudged by it, and admissible in evidence in this ease.
« The judgment of the District Court of the United States is domestic, although not subject to revision or examination by any of the tribunals of the state in which it may have been — it it i í /y i pronounced. It could only have been reversed or affirmed 011 an aPPea^ or writ °f error to the Supreme Court of the government. The present defendant was condemned , ... as syirety in solido with others, to pay the damages which accrued to the United States in consequence of the misconduct of the paymaster, their principal; and as to him r J . , r and others who were parties to the proceedings which took place in the federal court, we consider the judgment there rendered as res judicata, and conclusive evidence against all " ■ . and each one of them, as to all things which were adjudged by that court relating to the cause of which it clearly had -jurisdiction, J
jt ^ (.Ucreforg, ordered, adjudged and decreed, that the judgment of the District Court be avoided, reversed and annulled ; and it is further ordered, that the cause be sent *531back to said court for a trial de novo, with instruction to the judge thereof not to reject the record and judgment of the District Court of the United States, offered in evidence by the plaintiffs ; and that the defendant and appellee pay the costs of this appeal.